Citation Nr: 1632252	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  13-29 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a skin condition, including of the feet, the legs, under the arms, and other areas.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to April 1964.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

This case was previously remanded by the Board, in October 2015, for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, further remand is necessary in this case.  As noted in the Introduction, this matter was most recently remanded by the Board in October 2015 to obtain an adequate VA examination and opinion.  Specifically, the RO was directed to coordinate with the Veteran in the scheduling of an examination to coincide with a flare-up of his skin condition, unless there was sufficient information (e.g., from treatment records) to render this unnecessary.  The Veteran has indicated that his skin condition occurs intermittently, particularly during the fall and winter months.   

A Board remand confers upon the Veteran, as a matter of law, the right to compliance with the remand order.  Stegall, 11 Vet. App. at 270-71.  In this case, review of the Veteran's claims file reflects that the RO prepared a Compensation and Pension Exam Inquiry in November 2015.  The next document of record, supplemental statement of the case dated March 2016, shows that the Veteran's examination was cancelled by the RO on November 20, 2015, due to the Veteran's failure to confirm his attendance.  The document states that the Veteran was called on November 5, 2015, in reference to the examination, but his phone number was not working.  The document also states that a letter was mailed the same day, however the Veteran's claims file does not contain a letter dated November 5, 2015.  In fact, the claims file contains no written communications between the RO and the Veteran subsequent to the Board's October 2015 remand.  Thus, the Board cannot render a determination that adequate efforts to afford the Veteran a VA examination and opinion were conducted.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate efforts to schedule the Veteran for a VA skin examination to assess the likelihood that any current skin condition is related to the skin conditions that manifested during the Veteran's active service, including athlete's foot and eczematoid dermatitis.  Given the intermittent nature of this condition, efforts should be made to coordinate the scheduling of the examination with the Veteran so that it is performed at a time when the skin condition is active, unless there is sufficient information (e.g., from treatment records) to determine that this is not required.  All efforts to schedule the examination must be documented in the claims file.  

If this cannot be accomplished, the Veteran is encouraged to describe his symptomatology in detail to the examiner and to submit photographs of his symptoms for consideration.  The examiner should, if possible, evaluate the Veteran's complaints based on photographs of the disabilities and/or his reported history.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

The claims file, including this Remand, must be provided to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.

After examination and review of the Veteran's medical history, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed skin condition is etiologically related to service.  A complete rationale must be provided for the opinion rendered.

2.  The Veteran must be advised of the importance of reporting to the scheduled examination and of the possible adverse consequences, to include the denial of his appeal, of failing, without good cause, to so report.  See 38 C.F.R. §§ 3.158, 3.655 (2015).  A copy of the notification letter advising him of the time, date, and location of the scheduled examination must be included in the claims file and must reflect that it was sent to the Veteran's current address of record.

3.  Then, review the claims file and ensure that all requested development has been completed in full.  If any VA examination report does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

4.  Upon completion of the above, readjudicate the issue on appeal, with consideration of all evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.    

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




